Citation Nr: 1738879	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  10-47 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a right hip disability, as secondary to right knee, left knee, right ankle, and low back disabilities. 

2.  Entitlement to service connection for a left hip disability, as secondary to right knee, left knee, right ankle, and low back disabilities. 

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1984.

These matters come before the Board of Veterans' Appeals (Board), on appeal from May 2009 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned at an October 2016 videoconference hearing.  A transcript of that hearing is of record. 

In March 2017 the Board remanded this matter with orders to obtain outstanding VA treatment records, provide VA examinations for the Veteran's right hip, left hip, left knee, acquired psychiatric disorder, and migraine headaches.  While the records have been obtained and VA examinations performed, the information obtained now requires a remand to further evaluate the Veteran's conditions which are not yet service connected. While the appeal was in remand status, service connection for the left knee and an acquired psychiatric disorder was granted.  As such, these have been satisfied, and they are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Entitlement to service connection for right hip and left hip disabilities

The Board's March 2017 remand order required a new VA examination to specifically address, for both right hip and left hip, "whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or otherwise related to the Veteran's active duty service, to include as secondary to or aggravated by any service-connected disabilities," and to provide reasons and bases to support any conclusion.  Unfortunately, an April 2017 VA opinion failed on both counts.  The VA examiner made the blanket statement that "[t]here is no evidence or findings documented that would support an assertion that the veteran's other service connected conditions would result in Degenerative joint disease of the hips
."  The only specific service-connected disability addressed was the Veteran's chronic back strain with degenerative changes.  The examiner stated it does "not cause degenerative joint disease of the hips" and noted that a 2015 VAMC Neurology evaluation documented normal gait.  At the time, the Veteran was also service-connected for a right knee and right ankle disabilities, but these were not addressed by the April 2017 examiner.  

Even when read "as a whole," the rationale for the above opinion does not contain an analysis that the Board can consider and appropriately weigh.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Consequently, the Board finds that the April 2017 medical opinion is inadequate to fairly adjudicate the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

A VA examination of the Veteran's left knee was conducted in April 2017 after the VA examination of the Veteran's hips, by a different examiner.  This examiner noted the Veteran's statement that he shifted his weight to the left to avoid putting it on his disabled right knee and right ankle.  Ultimately, the knee examiner opined that the Veteran had a "compensation mechanism to cause left knee patellofemoral pain."  A May 2017 rating decision granted service connection for the Veteran's left knee disability.  While the later examiner's opinion that the Veteran does have a "compensation mechanism" could not have been considered by the April 2017 examiner, and his left knee was not service-connected at the time of the hip VA examination, both must now be considered as possible causes of his right and left hip disabilities.  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a remand for a new medical opinion is necessary to fairly adjudicate the Veteran's claims.  On remand, VA must provide a medical opinion that considers each of the Veteran's service-connected disabilities as potentially causing or aggravating his right and left hip disabilities; considers the Veteran's lay statements; considers the April 2017 VA knee examiner's opinion that the Veteran has a compensation mechanism; and provides reasons and bases to support each opinion provided.

Entitlement to service connection for migraine headaches

The Board's March 2017 remand order did not specify when the VA examination for migraine headaches should be performed.  However, the body of the remand made it clear that the VA examination for migraine headaches was to be performed only after the issue of service connection for an acquired psychiatric disorder had been adjudicated.  An April 2017 VA examiner opined that at least some of the Veteran's headaches were "likely morning headaches [secondary to obstructive sleep apnea]" and did not consider any possible connection to psychiatric disorders, as none were service-connected at the time.  A rating decision issued after the April 2017 VA migraine headache examination granted service connection for posttraumatic stress disorder (PTSD) and persistent depressive disorder.  A March 2017 VA examiner noted nightmares and sleep disturbance as symptoms of the Veteran's PTSD.  As the recently service-connected PTSD symptoms includes symptoms of sleep disturbance, it is now necessary to provide the Veteran with a VA medical opinion as to whether or not this could be causing or aggravating his migraine headaches. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who performed the October 2015 and April 2017 right hip and left hip examinations.  If this person is not available, provide the claims file to an appropriate examiner.  A new examination is not required by this order unless the examiner decides it is necessary in order to provide the required opinions.  If the examiner finds it necessary to perform another examination, schedule the Veteran for an appropriate examination.  For the right hip and left hip the examiner should address the following inquiries:

(A)  Identify all diagnoses of any disabilities present.

(B)  For each diagnosed disability, opine whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or otherwise related to the Veteran's active duty service, to include as secondary to or aggravated by any service-connected disabilities.  

Each opinion should specifically discuss possible cause or aggravation by service-connected low back, right knee, left knee, and right ankle disabilities.  

Each opinion should specifically discuss the Veteran's April 2017 lay statement regarding his weight shifting to accommodate his service-connected disabled joints.  

Each opinion should specifically discuss the April 2017 examiner's opinion that the Veteran had a "compensation mechanism."

A clear and full rationale for any opinion offered should be provided.

2.  Return the claims file to the examiner who performed the April 2017 migraine headache examination.  If this person is not available, provide the claims file to an appropriate examiner.  A new examination is not required by this order unless the examiner decides it is necessary in order to provide the required opinion.  If the examiner finds it necessary to perform another examination, schedule the Veteran for an appropriate examination.  The examiner should address the following inquiries:

(A)  Identify all diagnoses of any disabilities present.

(B)  For each diagnosed disability, opine whether it is at least as likely as not (50 percent or greater probability) that the disability was caused or otherwise related to the Veteran's active duty service, to include as secondary to or aggravated by substance abuse or any other service-connected disabilities.

The opinion should specifically discuss possible cause or aggravation by service-connected PTSD and persistent depressive disorder.

The opinion should specifically discuss whether it is at least as likely as not (50 percent or greater probability) that the sleep disturbance caused by PTSD caused or aggravated the Veteran's headache disorder. 

A clear and full rationale for any opinion offered should be provided.

3.  Then, readjudicate the issues on appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




